SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For Quarterly Period Ended April 4, 2010 Commission File Number 001-33994 INTERFACE, INC. (Exact name of registrant as specified in its charter) GEORGIA 58-1451243 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2, SUITE 2000, ATLANTA, GEORGIA 30339 (Address of principal executive offices and zip code) (770) 437-6800 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ Shares outstanding of each of the registrant's classes of common stock at May 7, 2010: Class Number of Shares Class A Common Stock, $.10 par value per share Class B Common Stock, $.10 par value per share INTERFACE, INC. INDEX PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Condensed Balance Sheets – April 4, 2010 and January 3, 2010 3 Consolidated Condensed Statements of Operations - Three Months Ended April 4, 2010 and April 5, 2009 4 Consolidated Statements of Comprehensive Income (Loss) – Three Months Ended April 4, 2010 and April 5, 2009 5 Consolidated Condensed Statements of Cash Flows – Three Months Ended April 4, 2010 and April 5, 2009 6 Notes to Consolidated Condensed Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Removed and Reserved 24 Item 5. Other Information 24 Item 6. Exhibits 25 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS INTERFACE, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS (IN THOUSANDS) APRIL 4, 2010 JANUARY 3, 2010 (UNAUDITED) ASSETS CURRENT ASSETS: Cash and Cash Equivalents $ $ Accounts Receivable, net Inventories Prepaid Expenses and Other Current Assets Deferred Income Taxes Assets of Business Held for Sale TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, less accumulateddepreciation DEFERRED TAX ASSET GOODWILL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts Payable $ $ Accrued Expenses Current Portion of Long-Term Debt TOTAL CURRENT LIABILITIES SENIOR NOTES SENIOR SUBORDINATED NOTES DEFERRED INCOME TAXES OTHER TOTAL LIABILITIES Commitments and Contingencies SHAREHOLDERS’ EQUITY: Preferred Stock Common Stock Additional Paid-In Capital Accumulated Deficit ) ) Accumulated Other Comprehensive Income – ForeignCurrency Translation Adjustment ) ) Accumulated Other Comprehensive Income – PensionLiability ) ) TOTAL SHAREHOLDERS’ EQUITY – Interface, Inc. Noncontrolling interest in subsidiary TOTAL SHAREHOLDERS’ EQUITY $ $ See accompanying notes to consolidated condensed financial statements. - 3 - INTERFACE, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) (IN THOUSANDS EXCEPT PER SHARE AMOUNTS) THREE MONTHS ENDED APRIL 4, 2010 APRIL 5, 2009 NET SALES $ $ Cost of Sales GROSS PROFIT ON SALES Selling, General and Administrative Expenses Restructuring Charge OPERATING INCOME Interest Expense Bond Retirement Expenses Other Expense (Income) 98 ) INCOME (LOSS) FROM CONTINUING OPERATIONS BEFOREINCOMETAXEXPENSE ) Income Tax Expense (Benefit) ) Income (Loss) from Continuing Operations ) Loss from Discontinued Operations, Net of Tax ) NET INCOME (LOSS) ) Net Income Attributable to Noncontrolling Interests in Subsidiary ) ) NET INCOME (LOSS) ATTRIBUTABLE TO INTERFACE, INC. $ $ ) Earnings (Loss) Per Share Attributable to Interface, Inc. Common Shareholders – Basic Continuing Operations $ $ ) Discontinued Operations ) Earnings (Loss) Per Share Attributable to Interface, Inc. Common Shareholders – Basic $ $ ) Earnings (Loss) Per Share Attributable to Interface, Inc. Common Shareholders – Diluted Continuing Operations $ $ ) Discontinued Operations ) Earnings (Loss) Per Share Attributable to Interface, Inc. Common Shareholders – Diluted $ $ ) Common Shares Outstanding – Basic Common Shares Outstanding – Diluted See accompanying notes to consolidated condensed financial statements. - 4 - INTERFACE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) (IN THOUSANDS) THREE MONTHS ENDED APRIL 4, 2010 APRIL 5, 2009 Net Income (Loss) $ $ ) Other Comprehensive Income,Foreign Currency Translation Adjustment and Pension Liability Adjustment ) ) Comprehensive Loss $ ) $ ) Comprehensive Loss (Income) Attributable to Noncontrolling Interests in Subsidiary ) 91 Comprehensive Loss Attributable to Interface, Inc. $ ) $ ) See accompanying notes to consolidated condensed financial statements. - 5 - INTERFACE, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) (IN THOUSANDS) THREE MONTHS ENDED APRIL 4, 2010 APRIL 5, 2009 OPERATING ACTIVITIES: Net income (loss) $ $ ) Loss from discontinued operations Income (loss) from continuing operations ) Adjustments to reconcile income (loss) to cash used in operating activities: Depreciation and amortization Deferred income taxes and other ) ) Working capital changes: Accounts receivable ) Inventories ) Prepaid expenses ) ) Accounts payable and accrued expenses ) CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) INVESTING ACTIVITIES: Capital expenditures ) ) Other ) CASH USED IN INVESTING ACTIVITIES ) ) FINANCING ACTIVITIES: Repurchase of senior notes ) ) Proceeds from issuance of common stock Premiums paid to repurchase senior notes ) Dividends paid ) ) CASH USED IN FINANCING ACTIVITIES: ) ) Net cash used in operating, investing and financing activities ) ) Effect of exchange rate changes on cash ) ) CASH AND CASH EQUIVALENTS: Net change during the period ) ) Balance at beginning of period Balance at end of period $ $ See accompanying notes to consolidated condensed financial statements. - 6 - INTERFACE, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS NOTE 1 – CONDENSED FOOTNOTES As contemplated by the Securities and Exchange Commission (the “Commission”) instructions to Form 10-Q, the following footnotes have been condensed and, therefore, do not contain all disclosures required in connection with annual financial statements. Reference should be made to the Company’s year-end financial statements and notes thereto contained in its Annual Report on Form 10-K for the fiscal year ended January 3, 2010, as filed with the Commission. The financial information included in this report has been prepared by the Company, without audit. In the opinion of management, the financial information included in this report contains all adjustments (all of which are normal and recurring) necessary for a fair presentation of the results for the interim periods. Nevertheless, the results shown for interim periods are not necessarily indicative of results to be expected for the full year.The January 3, 2010, consolidated condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States. As described below in Note 9, the Company has sold its Fabrics Group business segment.The results of operations and related disposal costs, gains and losses for this business are classified as discontinued operations for all periods presented. The Company has evaluated subsequent events through the date of issuance of these financial statements. Additionally, certain prior period amounts have been reclassified to conform to the current period presentation. NOTE 2 – INVENTORIES Inventories are summarized as follows: April 4, 2010 January 3, 2010 (In thousands) Finished Goods $ $ Work in Process Raw Materials $ $ NOTE 3 – EARNINGS (LOSS) PER SHARE The Company computes basic earnings (loss) per share (“EPS”) attributable to common stockholders by dividing income from continuing operations attributable to common stockholders, income from discontinued operations attributable to common stockholders and net income attributable to common stockholders, by the weighted-average common shares outstanding, including participating securities outstanding, during the period as discussed below.Diluted EPS reflects the potential dilution beyond shares for basic EPS that could occur if securities or other contracts to issue common stock were exercised, converted into common stock or resulted in the issuance of common stock that would have shared in the Company’s earnings. In the first quarter of 2009, the Company adopted an accounting standard which requires the Company to include all unvested stock awards which contain non-forfeitable rights to dividends or dividend equivalents, whether paid or unpaid, in the number of shares outstanding in our basic and diluted EPS calculations when the inclusion of these shares would be dilutive.Because the Company was in a loss from continuing operations position for the first quarter of 2009, these participating securities were not included in the determination of EPS because to do so would be anti-dilutive.This new standard also requires additional disclosure of EPS for common stock and unvested share-based payment awards, separately disclosing distributed and undistributed earnings. Distributed earnings represent common stock dividends and dividends earned on unvested share-based payment awards. Undistributed earnings represent earnings that were available for distribution but were not distributed.Unvested share-based awards of restricted stock are paid dividends equally with all other shares of common stock.The following tables show distributed and undistributed earnings: - 7 - Three Months Ended April 4, 2010 April 5, 2009 Earnings (Loss) Per Share from Continuing Operations Basic Earnings (Loss) Per Share Attributable to Common Stockholders: Distributed Earnings $ $ Undistributed Earnings (Loss) ) Total $ $ ) Diluted Earnings (Loss) Per Share Attributable to Common Stockholders: Distributed Earnings $ $ Undistributed Earnings (Loss) ) Total $ $ ) Earnings (Loss) Per Share from Discontinued Operations Basic and Diluted Earnings (Loss) Per Share Attributable to Common Stockholders: Distributed Earnings $ $ Undistributed Earnings (Loss) ) Total $ $ ) Basic Earnings (Loss) Per Share $ $ ) Diluted Earnings (Loss) Per Share $ $ ) For all periods presented, there were no significant amounts of income (loss) from continuing operations or net income (loss) attributable to Interface, Inc. that were attributable to participating securities. The weighted average shares for basic and diluted EPS were as follows: Three Months Ended April 4, 2010 April 5, 2009 (In thousands) Shares for Basic Earnings (Loss) Per Share (including participating securities for the three months ended April 4, 2010) Dilutive effect of stock options Shares for Diluted Earnings (Loss) Per Share As the Company was in a loss from continuing operations position for the three months ended April 5, 2009, any potential common shares and participating securities would be anti-dilutive and therefore were not included in the calculation of diluted EPS.For the three months ended April 4, 2010, options to purchase 225,000 shares of common stock were not included in the computation of diluted EPS as their impact would be anti-dilutive. NOTE 4 – SEGMENT INFORMATION Based on the quantitative thresholds specified by accounting standards, the Company has determined that it has two reportable segments: (1)the Modular Carpet segment, which includes its InterfaceFLOR, Heuga and FLOR modular carpet businesses, as well as its Intersept antimicrobial sales and licensing program, and (2) the Bentley Prince Street segment, which includes its Bentley Prince Street broadloom, modular carpet and area rug businesses.In 2007, the Company sold its former Fabrics Group business segment (see Note9 for further information).Accordingly, the Company has included the operations of the former Fabrics Group segment in discontinued operations. - 8 - The accounting policies of the operating segments are the same as those described in the Summary of Significant Accounting Policies contained in the Company's Annual Report on Form 10-K for the fiscal year ended January 3, 2010, as filed with the Commission. Segment amounts disclosed are prior to any elimination entries made in consolidation, except in the case of net sales, where intercompany sales have been eliminated. The chief operating decision maker evaluates performance of the segments based on operating income. Costs excluded from this profit measure primarily consist of allocated corporate expenses, interest/other expense and income taxes. Corporate expenses are primarily comprised of corporate overhead expenses. Thus, operating income includes only the costs that are directly attributable to the operations of the individual segment.Assets not identifiable to any individual segment are corporate assets, which are primarily comprised of cash and cash equivalents, short-term investments, intangible assets and intercompany amounts, which are eliminated in consolidation. Segment Disclosures Summary information by segment follows: Modular Carpet Bentley PrinceStreet Total (In thousands) Three Months Ended April 4, 2010 Net sales $ $ $ Depreciation and amortization Operating income (loss) ) Three Months Ended April 5, 2009 Net sales $ $ $ Depreciation and amortization Operating income (loss) ) A reconciliation of the Company’s total segment operating income, depreciation and amortization, and assets to the corresponding consolidated amounts follows: Three Months Ended April 4, 2010 April 5, 2009 (In thousands) DEPRECIATION AND AMORTIZATION Total segment depreciation and amortization $ $ Corporate depreciation and amortization Reported depreciation and amortization $ $ OPERATING INCOME Total segment operating income $ $ Corporate expenses and other reconciling amounts ) ) Reported operating income $ $ April 4, 2010 January 3, 2010 ASSETS (In thousands) Total segment assets $ $ Discontinued operations Corporate assets and eliminations Reported total assets $ $ - 9 - NOTE 5 – LONG-TERM DEBT 11 3/8% Senior Secured Notes On June 5, 2009, the Company completed a private offering of $150 million aggregate principal amount of 11 3/8% Senior Secured Notes due 2013 (the “Senior Secured Notes”).Interest on the Senior Secured Notes is payable semi-annually on May 1 and November 1.The Senior Secured Notes are guaranteed, jointly and severally, on a senior secured basis by certain of the Company’s domestic subsidiaries.The Senior Secured Notes are secured by a second-priority lien on substantially all of the Company’s and certain of the Company’s domestic subsidiaries’ assets that secure the Company’s domestic revolving credit facility (discussed below) on a first-priority basis. The Senior Secured Notes were sold at a price of 96.301% of their face value, resulting in $144.5million of gross proceeds.The $5.5 million original issue discount is being amortized over the life of the notes through interest expense. The Company may redeem all or a part of the Senior Secured Notes from time to time at a price equal to 100% of the principal amount plus a make-whole premium.Prior to May1, 2012, the Company may redeem up to 35% of the Senior Secured Notes with cash proceeds from specified equity offerings at a price equal to 111.375% of the principal amount, plus accrued and unpaid interest, if any, to the date of redemption.As of April 4, 2010, the balance of the Senior Secured Notes outstanding, net of the remaining unamortized original issue discount, was approximately $145.5 million.The estimated fair value of the Senior Secured Notes as of April 4, 2010, based on then current market prices, was $168.6 million. 10.375% Senior Notes On February 1, 2010, the Company repaid the remaining balance of $14.6 million of these notes at maturity. 9.5% Senior Subordinated Notes As of April 4, 2010, the Company had outstanding $110.0 million in 9.5% Senior Subordinated Notes due 2014.The estimated fair value of the 9.5% Senior Subordinated Notes as of April 4, 2010, based on then current market prices, was $112.5 million.During the first quarter of 2010, the Company redeemed $25.0 million aggregate principal amount of these notes at a price equal to 103.167% of the face value of the notes.Accordingly, the premium paid in connection with this redemption was approximately $0.8 million.In addition, the Company wrote off the portion of the unamortized debt issuance costs related to the redeemed bonds, an amount equal to $0.3 million.These expenses are contained in the “Bond Retirement Expenses” line item in our consolidated condensed statements of operations. Credit Facilities The Company maintains a domestic revolving credit agreement (the “Facility”) that provides a maximum aggregate amount of $100 million of loans and letters of credit available to us at any one time (subject to a borrowing base) with an option for us to increase that maximum aggregate amount to $150 million (upon the satisfaction of certain conditions, and subject to a borrowing base).The Company is presently in compliance with all covenants under the Facility and anticipates that it will remain in compliance with the covenants for the foreseeable future.As of April 4, 2010, there were zero borrowings and $8.1 million in letters of credit outstanding under the Facility.As of April 4, 2010, the Company could have incurred $52.2 million of additional borrowings under the Facility. Interface Europe B.V. (the Company’s modular carpet subsidiary based in the Netherlands) and certain of its subsidiaries maintain a Credit Agreement with ABN AMRO Bank N.V.Under this Credit Agreement, ABN AMRO provides a credit facility, until further notice, for borrowings and bank guarantees in varying aggregate amounts over time.As of April 4, 2010, there were no borrowings outstanding under this facility, and the Company could have incurred €26 million (approximately $35 million) of additional borrowings under the facility. Other non-U.S. subsidiaries of the Company have an aggregate of the equivalent of $10.8 million of lines of credit available.As of April 4, 2010, there were no borrowings outstanding under these lines of credit. - 10 - NOTE 6 – STOCK-BASED COMPENSATION Stock Option Awards In accordance with accounting standards, the Company measures the cost of employee services received in exchange for an award of equity instruments based on the grant date fair value of the award.That cost will be recognized over the period in which the employee is required to provide the services – the requisite service period (usually the vesting period) – in exchange for the award.The grant date fair value for options and similar instruments will be estimated using option pricing models.Under accounting standards, the Company is required to select a valuation technique or option pricing model that meets the criteria as stated in the standard, which includes a binomial model and the Black-Scholes model. The Company continues to use the Black-Scholes model. Accounting standards require that the Company estimate forfeitures for stock options and reduce compensation expense accordingly. The Company has reduced its stock compensation expense by the assumed forfeiture rate and will evaluate experience against this forfeiture rate going forward. During the first three months of 2010 and 2009, the Company recognized stock option compensation costs of $0.3 million and $0.3 million, respectively.The remaining unrecognized compensation cost related to unvested awards at April 4, 2010, approximated $0.8million, and the weighted average period of time over which this cost will be recognized is approximately one year. The fair value of each option grant is estimated on the date of grant using the Black-Scholes option pricing model with the following weighted average assumptions used for grants issued in the first three months of fiscal year 2009 (there were no option awards issued in the first quarter of 2010): Three Months Ended April 5, 2009 Risk free interest rate % Expected life 5.5years Expected volatility 61
